DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an elastic member having one end connected to the body portion and the other end connected to the tensile force gauge; and a display unit displaying a force applied to the hammer, the force being measured by the tensile force gauge, when a user lifts the hammer to strike the striking surface” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-4 are allowable based upon their dependency thereof claim 1.
With regards to method claim 5
The prior art does not disclose or suggest the method claimed “generating impact blood splatters by striking a striking surface in which a certain amount of blood is received by the striking portion; and observing and analyzing the shape and location of the impact blood splatters according to the magnitude of the force applied to the hammer” in combination with the remaining claimed elements as set forth in claim 5.
With regards to claims 6 & 7 are allowable based upon their dependency thereof claim 5.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Admad et al. PG. Pub. No.: US 2019/0231222 A1 discloses a hammer is on a pivot and is pivoted downward onto the ampoule by interference with other plastic features on the inside of the base unit housing as the sled moves deeper into the base unit. A torsion or coil spring returns the hammer to its original position when the cartridge sled is restored to its original position and the cartridge is removed. In this embodiment, the hammer is attached to the sled at the pivot point. The hammer tip is designed to have very little surface area which increases the force applied to the ampoule during actuation. For applications in which the analyte or analytes of interest are small molecules in blood that transmute from the bloodstream into the alveolar space and which have relatively low diffusion rates. A system can utilize different potential triggers. In one embodiment, the system analyzes the volume of breath passing through the device. The first portion of breath that is exhaled is “dead space”—e.g., air from the mouth and upper trachea. In some embodiments, it is desirable to capture breath that is deeper in the respiratory tract as that air has been in more direct contact with the blood from which volatile organics will evaporate, however is silent on an elastic member having one end connected to the body portion and the other end connected to the tensile force gauge; and a display unit displaying a force applied to the hammer, the force being measured by the tensile force gauge, when a user lifts the hammer to strike the striking surface or generating impact blood splatters by striking a striking surface in which a certain amount of blood is received by the striking portion; and observing and analyzing the shape and location of the impact blood splatters according to the magnitude of the force applied to the hammer.
Hwan KR 1588323 B1 discloses The foot blood method for detecting position comprising:the step (input stage) it is performed in the computing system (200); and where the information of the flying bloodstain is input, the step (base value operation step) where the base value is computed, the step (foot blood position horizontal coordinates operation step) where horizontal coordinates (the X-axis coordinate, and the Y-axis coordinate) of the foot blood position are computed, the step (striking velocity operation step) where the striking velocity of the flying bloodstain is computed, the step (time of collision operation step) where the time of collision of the flying bloodstain is computed, and the step (the foot blood, height, the operation step) where the foot blood height is computed consisting of control unit (210), the storage (220), the input unit (230) which is the means, and the display unit (240) of the duty ratio acid bloodstain;as to the storage (220), input data and program of operation are stored while being connected to the control unit (210);as to the input unit (230) which is the means, input data is inputted while being connected to the control unit (210); andas to the display unit (240), the input screen and operation result are displayed while being connected to the control unit
Anderson et al. PG. Pub. No.: US 2011/0201099 A1 discloses an alignment component to align the photodiode with a region on the assay cartridge. The at least one photodiode may be mated to an optical coupler, and optionally, the at least one photodiode is mated to a light guide. In one embodiment, the optical coupler is surrounded by a conductive shield. The at least one photodiode may be mounted to the , however is silent on an elastic member having one end connected to the body portion and the other end connected to the tensile force gauge; and a display unit displaying a force applied to the hammer, the force being measured by the tensile force gauge, when a user lifts the hammer to strike the striking surface or generating impact blood splatters by striking a striking surface in which a certain amount of blood is received by the striking portion; and observing and analyzing the shape and location of the impact blood splatters according to the magnitude of the force applied to the hammer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852